Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,190,710. Although the claims at issue are not identical, they are not patentably distinct from each other because  for example independent claim 1 of the current application combined with dependent claim 4 is an obvious variation of claim 1 of U.S. Patent No. 11,190,710.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 9-11, 14,  15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (US 2017/0003866A1, hereinafter Bennett).
Regarding claim 1, Bennett discloses: A method for conducting a conference between conference participants (paragraphs: 0003), the method comprising: obtaining a scene layout for the conference, the scene layout comprising a plurality of video areas that are each assigned to a respective display video stream from one of the conference participants (fig. 3), and the scene layout forming a common visual presentation for the conference; receiving video streams from one or more of the conference participants; and displaying the scene layout, wherein the video streams from the conference participants are displayed in their respective assigned video areas (figs. 1-5; paragraphs: 0004- 0006; 0057-0058; 0068-0070).
Regarding claim 9, Bennett discloses: A system comprising: a communications interface (8,36A, 36B fig. 1); a non-transitory computer-readable medium (46, fig. 2); and one or more processor (40, fig. 2) communicatively coupled to the communications interface and the non-transitory computer-readable medium, the one or more processors configured to execute processor-executable instructions stored in the non- transitory computer-readable medium to: obtain a scene layout for a conference between conference participants, the scene layout comprising a plurality of video areas (fig. 3) that are each assigned to a respective display video stream from one of the conference participants, and the scene layout forming a common visual presentation for the conference; receive video streams from one or more of the conference participants; and display the scene layout, wherein the video streams from the conference participants are displayed in their respective assigned video areas (figs. 1-5; paragraphs: 0004- 0006; 0057-0058; 0068-0070).
Regarding claim 15, Bennett discloses: A non-transitory computer-readable medium comprising processor-executable instructions configured to cause one or more processors to: obtain a scene layout for a conference between conference participants, the scene layout comprising a plurality of video areas (FIG. 3) that are each assigned to a respective display video stream from one of the conference participants, and the scene layout forming a common visual presentation for the conference; receive video streams from one or more of the conference participants; and display the scene layout, wherein the video streams from the conference participants are displayed in their respective assigned video areas (figs. 1-5; paragraphs: 0004- 0006; 0057-0058; 0068-0070).
	Regarding claims 2-3, 6-8, Bennett further discloses: wherein obtaining the scene layout comprises: receiving a universal resource locator ( “URL’); and accessing the URL to retrieve the scene layout (paragraph: 0032), further comprising: receiving configuration parameters to modify the scene layout; and displaying the modified scene layout, wherein the video streams from the conference participants are displayed according to the modified scene layout (paragraph: 0030), wherein the scene layout comprises one or more video effects, reactions, accessories images, text areas, or accessory selectors, further comprising: generating configuration parameters to modify the scene layout; and providing the configuration parameters to the conference participants (paragraphs: 0015-0016; 0029).
	Regarding claims 10-11, 14, Bennett further discloses: wherein the one or more processors are configured to execute further processor-executable instructions stored in the non-transitory computer-readable medium to: receive a universal resource locator (“URL’); and access the URL to retrieve the scene layout (paragraph: 0032), wherein the one or more processors are configured to execute further processor-executable instructions stored in the non-transitory computer-readable medium to: receive configuration parameters to modify the scene layout; and display the modified scene layout, wherein the video streams from the conference participants are displayed according to the modified scene layout (paragraph: 0030-0031), wherein the scene layout comprises one or more video effects, reactions, accessories images, text areas, or accessory selectors (paragraph: 0029).
	Regarding claims 16-20, Bennett further discloses: further comprising processor-executable instructions configured to cause one or more processors to: receive a universal resource locator (“URL’); and access the URL to retrieve the scene layout (paragraph: 0032), comprising processor-executable instructions configured to cause one or more processors to: receive configuration parameters to modify the scene layout; and display the modified scene layout, wherein the video streams from the conference participants are displayed according to the modified scene layout (paragraphs: 0031; 0035), comprising processor-executable instructions configured to cause one or more processors to: generate configuration parameters to modify the scene layout; and provide the configuration parameters to the conference participants (paragraph: 0035), comprising processor-executable instructions configured to cause one or more processors to: receive a request to modify the scene layout from a client device associated with a conference participant; approve the request; receive configuration parameters from the client device; and provide the configuration parameters to the conference participants (paragraph: 0037-0038), comprising processor-executable instructions configured to cause one or more processors to select the scene layout from a plurality of scene layouts available at a conference server (paragraphs: 0038-0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Cohen et al. (US 2020/0104093A1, hereinafter Cohen).
Bennett differs from claims 4-5, 12-13 in that although he discloses: wherein the configuration parameters modify one or more of a size, a shape, a location, an orientation, a background associated with an assigned video area, or an assignment of a video stream to a video area (paragraph: 0015-0016), he does not specifically disclose: further comprising: transmitting a request to modify the scene layout to a conference host; receiving authorization to modify the scene layout; and providing configuration parameters to the conference host.
However, Cohen discloses: host approve or deny participant’s request (paragraph: 0041).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett’s system, in light of teachings of Cohen, to provide for the following: further comprising: transmitting a request to modify the scene layout to a conference host; receiving authorization to modify the scene layout; and providing configuration parameters to the conference host as this arrangement would facilitate to host to regulate conference proceedings as taught by Cohen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US 2016/0165184A1) to Aaron et al. discloses provision of video conference services which teaches: [0065] (5) Personalization of the video conference as per the moderator's and/or the participants' preferences and privileges. Application server 214 provides the moderator the ability to personalize the meeting when scheduling a video conference. Examples of such customization include but are not limited to, the following: the initial welcome banner, uploading of meeting agenda, specifying the video layouts that will be used in the session and privileges given to the session participants.
--(US 2013/0282820A1) to Jabri et al. discloses method and system for an optimized multimedia communication system which teaches: [0045] At step 222, the processed individual multimedia streams are received and displayed at the host multimedia client and the participating multimedia clients. In an embodiment of the present invention, the processed individual multimedia streams are displayed as per a video layout pattern defined in the host multimedia client and the participating multimedia client. In another embodiment of the present invention, the video layout of the individual multimedia streams may be altered dynamically.
--(US 2015/0334313A1) to Chougle et al. discloses video feed layout in video conferences which teaches: [0022] Consistent with embodiments, the layout core engine 106 may be configured to receive a plurality of video feeds from the plurality of computer systems. The layout core engine 106 may also receive data from the plurality of video feeds and data from the video feed property modules 111. The data may include values of various properties of the participants in the video feeds. The layout core engine 106 may be configured to receive a layout style request to display a layout of the video feeds on the video output of the computer system 105. The layout of video feeds may have a plurality of positions for the various video feeds. The positions may be based on one or more properties of the various participants and the positions may have a criteria for positioning a particular video feed in the layout at the position. The criteria may be specific geographical location values or rank values of the individual participants. According to embodiments, the layout core engine 106 may be configured to create a layout of the video feeds by determining whether one or more values of the participants meet the criteria of specific position. The determined layout with the video feeds of the video conference may be displayed on the video I/O device 103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651